
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1536
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Thompson of
			 Pennsylvania (for himself and Mr.
			 Holden) submitted the following resolution; which was referred to
			 the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting Take a Child to a Park Week;
		  declaring the third week in July as National Take a Child to a Park
		  Week.
	
	
		Whereas, according to the Center for Disease Control and
			 Prevention, childhood obesity rates in the United States have more than tripled
			 in the last 30 years;
		Whereas obese children and adolescents are at a greater
			 risk for serious health problems;
		Whereas a lack of physical activity is cited as one of the
			 major contributing factors to obesity in children and adults;
		Whereas, according to the Institute of Medicine,
			 opportunities for extracurricular physical activity outside of school hours to
			 complement formal physical education is an increasingly important strategy to
			 prevent obesity in children and young adults;
		Whereas, according to the American Heart Association,
			 parents should try to be role models for active lifestyles and provide children
			 with opportunities for increased physical activity;
		Whereas local parks offer children and families close to
			 home recreation opportunities to engage in physical activity and reconnect with
			 nature;
		Whereas local parks and playgrounds play an instrumental
			 role in helping children of all ability levels develop motor skills, cognitive
			 abilities, and socializing attributes through both structured and unstructured
			 activities and programs; and
		Whereas local parks provide families with cost-effective
			 means of spending time together, bonding, and engaging in healthy activities:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 importance of engaging children in physical activity to combat the rising rate
			 of childhood obesity;
			(2)recognizes the
			 value of local parks in providing opportunities for children and families to
			 engage in positive, healthy behaviors; and
			(3)supports the
			 annual designation of Take a Child to a Park Week.
			
